Dear Representative McCallum:
This office is in receipt of your request for an opinion of the Attorney General in regard to exemption of state and parish sales tax on fuels. You ask whether poultry farmers would be exempt from the sales tax on diesel fuel, butane, propane or other liquefied petroleum gases used or consumed for heating and maintaining poultry houses, as well as general use for the operation of poultry farms.
In answering your inquiry, we are guided by the rule that exemptions from sales and use tax are to be strictly construed because they grant an exceptional privilege and shall be construed against the taxpayer. An exception must be clearly, unequivocally and affirmatively established.
It is provided in La. Const. Art. 7, Sec. 4 (c) that a political subdivision shall not levy a tax on "motor fuel". Based upon earlier opinions of this office and decisions of the courts, we find that this refers to fuel commonly used in an internal combustion engine for the generation of power to propel a motor although there has been question if this refers only to fuel for motor vehicles. However, where the construction of a statute's meaning is doubtful, great weight in the interpretation should be given to the construction consistently given the statute by those charged with applying it administratively.
Therefore, any inquiry along this line should be directed to the Sales Tax Division of the Department of Revenue and Taxation for a determination of the construction given to the prohibition of taxation of "motor fuel" by a political subdivision.
However, notwithstanding the prohibition of taxation by a political subdivision on "motor fuel", we find that pertinent to your inquiry are the tax exemptions set forth in R.S. 47:305.37
which provide as follows:
      R.S. 47:305.37 — The taxes imposed by R.S. 47:302
(A), R.S. 47:321 (A), and R.S. 47:331 (A) shall not apply to diesel fuel, butane, propane, or other liquefied petroleum gases used or consumed for farm purposes. The secretary of the Department of Revenue and Taxation shall adopt and promulgate rules and regulations necessary to effectuate the exemptions granted by this Section. (Emphasis added.)
Based upon this provision we would conclude that poultry farmers would be exempt from sales tax on diesel fuel, butane, propane or other liquefied petroleum gases used for the operation of the poultry farm in heating and maintaining the poultry houses.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI:BBR:gbe